283 S.W.3d 810 (2009)
Peggy R. CARLISLE, Respondent,
v.
George W. CARLISLE, Jr., Appellant.
No. ED 90371.
Missouri Court of Appeals, Eastern District, Division Two.
March 17, 2009.
Rehearing Denied April 20, 2009.
George W. Carlisle, Jr., St. Peters, MO, pro se.
Benicia Baker-Livorsi, St. Charles, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The husband, George W. Carlisle, Jr., appeals the judgment pendente lite entered by the Circuit Court of St. Charles County denying his request for temporary maintenance. We have reviewed the parties' briefs and the record on appeal and find no error.
An opinion would have no precedential value. The trial court's judgment is affirmed. Rule 84.16(b)(1). All pending motions are denied.